DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 2-18 and 20-21 is withdrawn in view of the newly discovered reference(s).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi (2016/0366259) in view of Kane (2012/0076362) or Rogers (2007/0024721).
Regarding claims 2 and 12, Lombardi discloses a mobile terminal 200 comprising: a mobile terminal housing having first and second substantially planar sides spaced by a thickness of the mobile terminal housing (See fig. 2); a battery within the mobile terminal housing; mobile terminal electronics configured to provide wireless voice and data communication functionality; a first camera 221 comprising a first image sensor; one or more memory devices configured to store digital image data derived from light incident on the first image sensor; a mobile terminal electrical interface having 
Regarding claims 3 and 5-7, Lombardi & Kane or Rogers disclose as cited in claim 2.  However, they do not explicitly mention that the mating features 207 and the connector array 213 are magnet and pogo pins respectively as recited in claims.  Since Lombardi does suggest that various suitable systems may be used to align the devices for docking and to retain them in the docked configuration (See paragraph [0027]) and Official Notice, taken by the examiner, that magnet and pogo pins are known and widely used in the art for device/module mating and data/electrical connections respectively; therefore, it would have been obvious to one skilled in the art to utilize such components for the mating features 207 and the connector array 213, as disclosed by Lombardi & Kane or Rogers, for the advantage of expanding the capability of the system to various types of docking mechanism as well as data/electrical connections.
Regarding claim 4, Lombardi & Kane or Rogers disclose as cited in claim 2.  Lombardi further discloses data acquired by the second camera is transmitted to the mobile terminal across a system bus formed by electrical connections between the mobile terminal electrical connector and the camera electrical connector (See fig. 2 and paragraph [0028]).
Regarding claim 8, Lombardi & Kane or Rogers disclose as cited in claim 2.  Lombardi further discloses the second side of the camera housing is dimensioned to cover the entire first side of the mobile terminal housing when the mobile terminal module and the camera module are coupled to one another (See figs. 2-3). 

Regarding claim 17, Lombardi & Kane or Rogers disclose as cited in claim 2.  Lombardi further discloses the mobile terminal's electrical interface and the second camera's electrical interface each comprise an oblong shape having a longest dimension extending in a direction transverse to a longitudinal direction of the mobile terminal and the second camera (See fig. 2).

Regarding claim 20, Lombardi & Kane or Rogers disclose as cited in claim 2.  Lombardi further discloses a rectangular outer periphery of the first side of the mobile terminal housing matches a rectangular outer periphery of the second side of the camera housing (See figs. 2-3).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi (2016/0366259) in view of Kane (2012/0076362) or Rogers (2007/0024721) as applied to claim 2 above, and further in view of Kulas (9,031,610).
Regarding claims 13-16, Lombardi & Kane or Rogers disclose as cited in claim 2.  However, they do not explicitly mention that the lens of the second camera is a zoom lens and the mobile terminal is configured to store video data transmitted from the camera module in raw format and in real time, wherein video data has a resolution and frame rate as cited in claim 14.  Since a mobile terminal configured to store video data captured/transmitted from an attachable camera module in raw format and in real time, wherein the camera including zoom lens, is known in the art as suggested by Kulas (See fig. 1 and col. 6 lines 56-60, col. 7 lines 14-34) and video data, Official Notice taken by the examiner, has a resolution and frame rate as cited in claim 14 is known in the art; therefore, it would have been obvious to one skilled in the art to configure the mobile device and the attachable camera module, as disclosed by Lombardi & Kane or .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUAN A TRAN/Primary Examiner, Art Unit 2648